 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ALFRED P. ROMO,                                  Case No. LACV 18-7200-JVS (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DEBBIE ASUNCION, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
22
     DATED: September 03, 2019                    ________________________________________
23                                                HONORABLE JAMES V. SELNA
24                                                UNITED STATES DISTRICT JUDGE

25
26
27
28
